Per Curiam.
The plaintiff appeals from a judgment of the district court of Cass county, dismissing a special proceeding by mandamus to compel the county auditor to execute a tax deed. The same attorneys appear in this case as in Patton v. Cass County, 102 N. W. 174, in which an opinion has just been handed down. *639The attorneys each agree and state in the briefs on file that the questions involved in this case are identical with those presented in Patton v. Cass County. Following the conclusion announced in that case, the judgment is affirmed.
(102 N. W. 1134.)
Engerud, J., having been of counsel, took no part in the above decision.